DETAILED ACTION
This non-final action is in response to RCE filed on 06/01/2022. In this RCE, claims 1, 7-8, 14-15 and 20-21 have been amended. Claims 1-15 and 17-21 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejection Under 35 U.S.C §112
Rejection has been withdrawn in view of amended claims.
Rejection under 35 U.S.C. § 103:
Applicants’ arguments, with regards to claims 1-15 and 17-21, have been fully considered but they are not persuasive.
In the response filed on 06/01/2022, applicant argues in substance that:
A. Musani fails to disclose performing an authentication by a fabric availability and synchronization agent executing on a network device (from remarks pg. 13).
As to point (A), Examiner respectfully disagrees. In combination, Guntaka-Musani teaches the limitation above. First of all, the examiner interprets a fabric availability and synchronization (FAS) agent is a software component executing on a network device in a fabric network. Guntaka teaches a network device in a fabric network. Implicitly, the network device comprises a software component which corresponds to FAS agent. Musani teaches performing an authentication (Musani Fig.4 and Para. [0010, 0052-0054]). Therefore, in combination, Guntaka-Musani teaches performing an authentication by a fabric availability and synchronization agent executing on a network device. It would been obvious to one of ordinary skill in the art to modify Guntaka in view of Musani for each of devices (or software component of the devices) to perform verification/ authentication (i.e., performing an authentication by a fabric availability and synchronization agent executing on a network device). One of ordinary skill in the art would have been motived because it offers the advantage of determining whether the upgrade software is performing abnormally before performing an actual upgrade process on the production system (see Musani Para. [0009 & 0054]).
B. Musani also fails to disclose determining that modifying a configuration of a network device based on a received command will continue operation of one or more communication channels between network devices (from remarks pg. 13).
As to point (B), The Examiner respectfully disagrees. Musani teaches that the upgrade simulator upgrades and evaluates the simulated system operating with the upgrade software to check whether the simulated system using the upgrade software is operating normally (Musani Fig.4 and Para. [0052-0054]). Musani also teaches that the production system 120 including multiple computers that may interact among themselves via Transmission Control Protocol/Internet Protocol (TCP/IP), Hypertext Transfer Protocol (HTTP), or any other network communication means and the simulated system 130 is configured to a degree that can mimic the production system 120 (Musani Fig.1 and Para. [0010 &0025]). Thus, checking whether the simulated system 130 (mimic the production system 120 including multiple computers that may interact among themselves) operating normally is also including checking the interaction of multiple computers in the system (i.e., check for continue operation of one or more communication channels between network devices). Therefore, Musani teaches determining that modifying a configuration of a network device based on a received command will continue operation of one or more communication channels between network devices.
C. Musani fails to disclose "authenticating, by the second FAS agent, the command ... authenticating, by the first FAS agent, the command ... in response to the first FAS agent authenticating the command, updating the configuration of the first network device based on the command," as recited by Claim 1 and similarly recited by Claims 8 and 15 (from remarks pg. 13).
As to point (C), "authenticating, by the second FAS agent, the command ... authenticating, by the first FAS agent, the command ... in response to the first FAS agent authenticating the command, updating the configuration of the first network device based on the command" is part of new limitations. Guntaka-Musani teaches the limitation above. In particular, Guntaka teaches first FAS agent and second FAS agent (see Guntaka Para. [0176], Fig. 7 and point (A) above). Musani teaches performing verification/ authentication for the upgrade instructions. It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guntaka in view of Musani for each of devices (or software component of the devices) to perform verification/ authentication for the upgrade instructions before proceeding to next step. One of ordinary skill in the art would have been motived because it offers the advantage of determining whether the upgrade software is performing abnormally before performing an actual upgrade process on the production system (see Musani Para. [0009 & 0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka et al. (US 2016/0191316, Pub. Date: Jun. 30, 2016), in view of Musani et al. (US 2018/0113728, Pub. Date Apr. 26, 2018), and further in view of Madduri et al. (US 9,626,177, Pub. Date Apr. 18, 2017).
As per claim 1, Guntaka discloses a method (Guntaka Para. [0176], The methods and processes described herein can be embodied as code and/or data) comprising: 
determining a priority value for a first fabric and synchronization (first FAS) agent executing on a first network device of a plurality of network devices (Guntaka Para. [0176], a principal switch [first device] is selected based on a priority value. The member switches with the most updated software version is configured with (e.g., automatically or by a user) a higher priority value than the member switches [including second device] with an older software version. In the example in FIG. 7A, the priority value of switches 102 [first device], 104, and 105 is higher than switches 101 [second device] and 103. [Implicitly, the priority value of switches 102 [first device] is also the priority value of software component [first FAS] of the switches 102 [first device]) and a priority value for a second fabric and synchronization (second FAS) agent executing on a second network device (Guntaka Para. [0176], a principal switch [first device] is selected based on a priority value. The member switches [including second device] with the most updated software version is configured with (e.g., automatically or by a user) a higher priority value than the member switches with an older software version. In the example in FIG. 7A, the priority value of switches 102 [first device], 104, and 105 is higher than switches 101 [second device] and 103. [ Implicitly, the priority value of switches 101 [second device] is also the priority value of software component [second FAS] of the switches 101 [second device]]) of the plurality of network devices (Guntaka Fig. 7C, principal switch [first device] and managed switch 101 [second device]), wherein the plurality of network devices is in a fabric network including one or more communication channels between the plurality of network devices (Guntaka Fig. 1A and Para. [0067], network 100 is a fabric switch (under such a scenario, network 100 can also be referred to as fabric switch 100); Guntaka Para. [0068], Switches in fabric switch 100 use edge ports to communicate with end devices (e.g., non-member switches) and inter-switch ports to communicate with other member switches; Guntaka Fig. 7C, principal switch [first device] and managed switch 101 [second device]); 
receiving, at the second network device, a command to modify a configuration of the second network device (Guntaka Para. [0048], Upon receiving the update information from a user (e.g., a network administrator) via a user command, a member switch [second device] sends the update information to the principal switch [first network device] in the portable representation); 
forwarding the command to modify the configuration of the second network device to the first network device (Guntaka Para. [0048], Upon receiving the update information from a user (e.g., a network administrator) via a user command, a member switch [second device] sends the update information to the principal switch [first network device] in the portable representation); 
in response to receiving the command, updating the configuration of the first network device based on the command (Guntaka Para. [0146-0147], principal switch 102 creates a respective instruction to prepare the update information (e.g., an SQL transaction) … principal switch 102 sends an instruction to a respective switch (including the local switch) to commit the transaction in the local persistent storage (e.g., database 640 in switch 101 and database 150 in switch 102) version), wherein modifying the configuration of the first network device defines a new configuration for the first network device (Guntaka Para. [0048], Examples of update information include, but are not limited to, an update to global or local configuration information (e.g., an updated attribute value), a new configuration); 
transmitting, by the first FAS agent to the second FAS agent using the one or more communication channels (see Guntaka Para. [0170, 0173], principal switch and managed switch include synchronization module 932 executing updating information; Guntaka Para. [0169], Communication ports 902 can include inter-switch communication channels for communication within the fabric switch), a control packet (Guntaka Para. [00155], switch 102 sends an instruction to switch 101 to commit the transaction; Guntaka Para. [0172], synchronization module 932 generates an instruction message instructing to commit the target update information to the persistent storage and switch modules of a respective switch of the switch group), wherein upon receiving the control packet, the second FAS agent retrieves a modification associated with the command and updates the configuration of the second network device to the new configuration based on the modification (Guntaka Para. [0146], principal switch 102 creates a respective instruction to prepare the update information (e.g., an SQL transaction); Guntaka Para. [00155], Upon receiving the instruction, switch 101 commit the transaction in the local database (i.e., in table 420-1 of database 640) and switch modules; Guntaka Para. [0172], synchronization module 932 generates an instruction message instructing to commit the target update information to the persistent storage and switch modules of a respective switch of the switch group; Guntaka Para. [0048], Examples of update information include, but are not limited to, an update to global or local configuration information (e.g., an updated attribute value), a new configuration).
Guntaka does not explicitly disclose:
authenticating, by the second FAS, the command by determining, at least in part, that modifying the configuration of the second network device based on the command will continue operation of the one or more communication;
authenticating, by the first FAS agent, the command by determining, at least in part, that modifying the configuration of the first network device based on the command will continue operation of the one or more communication channels; 
in response to the first FAS agent authenticating the command, updating the
Page 2 of 15in response to modifying the configuration of the first network device based on the command, updating a state identifier associated with configuration of the first network device to correspond to a new state identifier associated with the new configuration; and 
transmitting a control packet that includes the new state identifier.
Musani teaches:
authenticating, the command by determining, at least in part, that modifying the configuration of network device based on the command will continue operation of the one or more communication (Musani Fig.4 and Para. [0052-0054], At block 450, the upgrade simulator may populate the production system with a subset of user data in the downsized inventory. At block 460, the upgrade simulator may upgrade the simulated system using the upgrade software; At block 465, the upgrade simulator may evaluate the simulated system operating with the upgrade software … If the upgrade simulator determines that the simulated system using the upgrade software is operating normally, the process 401 may proceed to block 470; Musani Fig.1 and Para. [0010], The production system 120 may also include multiple computers, VMs, or servers working in tandem. The multiple computers in the production system may interact among themselves via Transmission Control Protocol/Internet Protocol (TCP/IP), Hypertext Transfer Protocol (HTTP), or any other network communication means; Musani Para. [0025], the simulated system 130 is configured to a degree that can mimic the production system 120).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guntaka in view of Musani for each of devices (or software component of the devices) to perform verification/ authentication for the upgrade instructions before proceeding to next step (i.e., authenticating, by the second FAS, the command by determining, at least in part, that modifying the configuration of the second network device based on the command will continue operation of the one or more communication; authenticating, by the first FAS agent, the command by determining, at least in part, that modifying the configuration of the first network device based on the command will continue operation of the one or more communication channels; and in response to the first FAS agent authenticating the command, updating the configuration of the first network device based on the command).
One of ordinary skill in the art would have been motived because it offers the advantage of determining whether the upgrade software is performing abnormally before performing an actual upgrade process on the production system (see Musani Para. [0009 & 0054]).
Guntaka-Musani does not explicitly disclose:
Page 2 of 15in response to modifying the configuration of the first network device based on the command, updating a state identifier associated with configuration of the first network device to correspond to a new state identifier associated with the new configuration; and 
transmitting a control packet that includes the new state identifier.
Madduri teaches:
Page 2 of 15in response to modifying the configuration of the first network device based on the command, updating a state identifier associated with configuration of the first network device to correspond to a new state identifier associated with the new configuration (Madduri Fig. 4 and col. 7 lines 12-19, after completing the software update, the first node records the software update for the first node in a local copy of a node registry. As discussed above, the first node can update the local copy of the node registry to reflect the software version installed on the first node following the software update, as well as a timestamp indicating when the first node was updated; Madduri col. 6 lines 11-14, update package repository 220 may implement a content management system which assigns a unique identifier to each software update package); and 
transmitting a control packet that includes the new state identifier (Madduri Fig. 4 and col. 7 lines 19-20, the first node propagates the updated node registry to peer nodes in the network; see Madduri Fig. 3 and col. 6 lines 48-51, After local registry updater 310 updates a local copy of node registry 126, registry synchronizer 320 propagates the updated node registry 126 to other nodes in the computing environment).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Guntaka in view of Madduri for in response to modifying the configuration of the first network device based on the command, updating a state identifier associated with configuration of the first network device to correspond to a new state identifier associated with the new configuration; and transmitting a control packet that includes the new state identifier.
One of ordinary skill in the art would have been motived because it offers the advantage of synchronizing a node register and updating based on an update performed at a peer node (see Madduri col. 7 lines 37-39).

As per claim 3, Guntaka-Musani-Madduri discloses the method according to claim 1 as set forth above, Guntaka also discloses further comprising:
 receiving, by the first network device and from a third network device of the fabric network, an identification of a second command (Guntaka Para. [0048], Upon receiving the update information [identification of a command] from a user (e.g., a network administrator) via a user command, a member switch sends the update information [identification of a command] to the principal switch [first network device] in the portable representation; Guntaka Para. [0046], one of the switches in the switch group is elected as a principal switch, which manages and distributes configuration information in the switch group. The rest of the switches of the switch group can be referred to as managed switches). 
Guntaka does not explicitly disclose:
determining, by the first network device, that the second command is invalid; and
preventing the second command from altering the new configuration.
Musani teaches:
determining, by the first network device, that command is invalid (Musani Fig.4 and Para. [0052-0054], At block 450, the upgrade simulator may populate the production system with a subset of user data in the downsized inventory. At block 460, the upgrade simulator may upgrade the simulated system using the upgrade software; At block 465, the upgrade simulator may evaluate the simulated system operating with the upgrade software. In response to a determination that the simulated system with the upgrade software is performing abnormally, the process 401 may proceeds to block 490, in which the upgrade simulator may stop the subsequent upgrading of the production system with the upgrade software); and
preventing the command from altering the new configuration (Musani Fig.4 and Para. [0056], At block 490, the upgrade simulator may determine that abnormal or exceptional situations occurred, and the simulated upgrade process failed. In this case, the upgrade simulator may stop/halt the simulating of the upgrade process, collect error messages, generate upgrade reports, and inform the administrator the details about the failed upgrade process).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guntaka in view of Musani for determining, by the first network device, that the second command is invalid; and preventing the second command from altering the new configuration.
One of ordinary skill in the art would have been motived because it offers the advantage of determining whether the upgrade software is performing abnormally before performing an actual upgrade process on the production system (see Musani Para. [0009 & 0054]).

As per claim 5, Guntaka-Musani-Madduri discloses the method according to claim 1 as set forth above, Guntaka also discloses further comprising:
wherein network devices of the fabric network that operate a different configuration from the new configuration are removed from the fabric network (Guntaka Para. [0047], an attribute type in the configuration information can be different for different software versions. As a result, when the principal switch tries to synchronize the value of the attribute, an inconsistency can occur among the switches with different software versions… This leads to unavailability and reduced operational capability of the switch group. [Implicitly, switches with inconsistent (different) configuration are not available from fabric network]).

As per claim 6, Guntaka-Musani-Madduri discloses the method according to claim 1 as set forth above, Guntaka also discloses further comprising: 
detecting, by the first FAS agent executing on the first network device, a connection failure of a fourth network device of the FAS network (Guntaka Para. [0160], the switch receives a response from a respective managed switch (operation 846) and checks whether all persistent storages have been prepared (operation 848). If all persistent storages have not been prepared (i.e., one or more switches have not prepared the persistent storage, for example, due to a failure); and 
preventing, by the first FAS agent executing on the first network device, modifications to the new configuration of the first network device while the connection failure persists (Guntaka Para. [0160], If all persistent storages have not been prepared (i.e., one or more switches have not prepared the persistent storage, for example, due to a failure), the switch rolls back the configuration information from the local persistent storage (operation 850) … the switch may not send the control message to the managed switches which have not succeeded in preparing their corresponding local persistent storage).
 
Claims 8, 10 and 12-13 are system claims reciting similar subject matters to those recited in the method claims 1, 3 and 5-6 respectively, and are rejected under similar rationales. Guntaka also discloses a system (Guntaka Fig. 1A) comprising:
one or more processors (Guntaka Fig. 1A, processor(s) of switches 101-105); and
a non-transitory computer-readable medium storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations (Guntaka Fig. 1A, medium of switches 101-105).

Claims 15, 17 and 19 are computer-readable medium claims reciting similar subject matters to those recited in the method claims 1, 3 and 6 respectively, and are rejected under similar rationales. Guntaka also discloses a non-transitory computer-readable medium storing instructions that when executed by one or more processors, cause the one or more processors to perform operations (Guntaka Para. [0176], When a computer system reads and executes the code and/or data stored on the computer-readable non-transitory storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the medium).

Claims 2, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka et al. (US 2016/0191316, Pub. Date: Jun. 30, 2016), in view of Musani et al. (US 2018/0113728, Pub. Date Apr. 26, 2018), in view of Madduri et al. (US 9,626,177, Pub. Date Apr. 18, 2017), and further in view of Callan (US 9,553,788, Date of Patent Jan. 24, 2017).
As per claim 2, Guntaka-Musani-Madduri discloses the method according to claim 1 as set forth above, Guntaka also discloses further comprising:
a virtual local area network that operates in parallel with a network connection managed by the first network device (Guntaka Para. [0069], switch 102 can participate in various services and operations, such as network virtualization (e.g., a virtual local area networks (VLAN)).
Guntaka-Musani-Madduri does not explicitly disclose:
wherein the control packet is transmitted over a virtual local area network.
Callan teaches:
packet is transmitted over a virtual local area network (Callan col. 11 lines 6-8, the packet can be transmitted from the host computer 120 over a first VLAN to the management interface of router 311).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Guntaka in view of Callan for the control packet is transmitted over a virtual local area network.
 One of ordinary skill in the art would have been motived because it offers the advantage of providing a packet within a virtual local area network (see Callan col. 11 lines 6-8).

Claim 9 is a system claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales. 

Claim 21 is a computer-readable medium claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka et al. (US 2016/0191316, Pub. Date: Jun. 30, 2016), in view of Musani et al. (US 2018/0113728, Pub. Date Apr. 26, 2018), in view of Madduri et al. (US 9,626,177, Pub. Date Apr. 18, 2017), in view of Zhang et al. (US 2021/0081536, Filed Nov. 9, 2020) and further in view of Wysoczynski (US 2002/0083156, Pub. Date Jun. 27, 2002).
As per claim 4, Guntaka-Musani-Madduri discloses the method according to claim 1 as set forth above, Guntaka-Musani-Madduri does not explicitly disclose further comprising: 
detecting, by the first network device, a fault in the new configuration; 
automatically reverting, in response to detecting the fault in the new configuration, the new configuration of the first network device to a previous configuration; and 
transmitting, by the first network device, a second control packet that includes an identification of a state identifier associated with a previous known-good configuration.
Zhang teaches:
detecting, by the first network device, a fault in the new configuration (Zhang Para. [0142], the newly applied configuration image fails to operate); 
automatically reverting, in response to detecting the fault in the new configuration, the new configuration of the first network device to a previous configuration (Zhang Para. [0142], Secure PLD 410 may also be configured to revert to a last known good configuration image if the newly applied configuration image fails to operate).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Guntaka in view of Zhang for detecting, by the first network device, a fault in the new configuration; automatically reverting, in response to detecting the fault in the new configuration, the new configuration of the first network device to a previous configuration.
 One of ordinary skill in the art would have been motived because it offers the advantage of providing back up in case the latest configuration fails (see Zhang Para. [0131]).
Guntaka-Musani-Madduri-Zhang does not explicitly disclose: 
transmitting, by the first network device, a second control packet that includes an identification of a state identifier associated with a previous known-good configuration.
Wysoczynski teaches:
transmitting, by the first network device, a second control packet that includes an identification of a state identifier associated with a previous known-good configuration (Wysoczynski Para. [0047], establishing a file transfer session between an information transferring network device that has entered a debug mode and a server, a name of a last known good image and configuration file pair being stored on the network device).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Guntaka in view of Wysoczynski for transmitting, by the first network device, a second control packet that includes an identification of a state identifier associated with a previous known-good configuration.
 One of ordinary skill in the art would have been motived because it offers the advantage of restoring the network device to working mode (see Wysoczynski Para. [0049]).

Claim 11 is a system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationales. 

Claim 18 is a computer-readable medium claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationales.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten to include all of the limitations of the base claims and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jalan et al. (US 20120311116) Synchronization Of Configuration File Of Virtual Application Distribution Chassis;
Prabhu (US 10819577) Node Update In A Software-defined Network;
Rastogi et al. (US 2009/0094354) Technique For Implementing Virtual Fabric Membership Assignments For Devices In A Storage Area Network;
Hammons et al. (US 2006/0059540) Network Security Through Configuration Servers In The Fabric Environment;
Roberts (US 10,862,809) Modifying Carrier Packets Based On Information In Tunneled Packets;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

10/25/22